DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 are directed to a method non-elected without traverse.  Accordingly, claims 10-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 10-18 are canceled.

Reasons for Allowance
Claims 1-9 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a first dielectric inside the U-shaped structure of the first electrode; a first structure, separate and different from the first dielectric, wherein the first structure is adjacent to the first dielectric such that the first structure plugs the U-shaped structure, and wherein the first structure is laterally adjacent to first portions of the substantially vertical portions of the first electrode; a second electrode comprising a second conductive material, the second electrode adjacent to second portions of the substantially vertical portions of the first electrode, wherein a portion of the second electrode is adjacent to the ESL; a ferroelectric material adjacent to the second electrode; a third electrode adjacent to the ferroelectric material, the third electrode comprising a third conductive material; and a fourth electrode adjacent to the third electrode, the fourth electrode comprising a fourth conductive material,” as recited in claims 1 and 19.
Sashida (US 20120107965 A1) the closest reference, discloses a device (See at least FIG. 1) comprising a transistor (transistor comprising at least gate electrode 18), an etch stop layer (insulating film 28) and a capacitor device (at least capacitor 72) comprising a lower “U” shaped conductive layer 88.  However, the dielectric of the capacitor is not inside the “U” shaped portion of the lower electrode 88.  NO other reference remedies these deficiencies.
Therefore, claims 1 and 19 are allowed, and claims 2-9 and 20-21 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812